Citation Nr: 0533853	
Decision Date: 12/15/05    Archive Date: 12/30/05

DOCKET NO.  97-26 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for major 
depression prior to September 19, 1999.

2.  Entitlement to a rating in excess of 50 percent for major 
depression since September 19, 1999.

3.  Entitlement to a total disability compensation rating 
based on individual unemployability (TDIU rating).


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel




INTRODUCTION

The veteran served on active duty from August 1994 to July 
1996.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from decisions by the RO in Winston-Salem, North 
Carolina.  In a February 1997 rating decision, the RO granted 
service connection and a 30 percent rating for major 
depression.  In an April 1997 rating decision, the RO 
confirmed and continued the 30 percent rating and denied 
entitlement to a total disability compensation rating based 
on individual unemployability (TDIU rating).  In January 
2002, the Board remanded the case to the RO for further 
procedural and evidentiary development.  In September 2003, 
the RO assigned a 50 percent rating for major depression, 
effective September 19, 1999.  The case was subsequently 
returned to the Board.  In a July 2004 decision, the Board 
denied a higher rating for major depression and denied a TDIU 
rating.

The veteran then appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In a June 2005 joint 
motion to the Court, the parties (the veteran and the VA 
Secretary) requested that the Board decision be vacated and 
the issues remanded.  In a June 2005 Court order, the joint 
motion was granted, the Board's July 2004 decision was 
vacated, and the issues were remanded.  The case was 
subsequently returned to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Although further delay is regrettable, in light of the joint 
motion and Court order, 
the Board finds that additional development is necessary 
prior to appellate review.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The most recent VA medical records on file are dated in 
September 2003, and it appears that the veteran receives 
ongoing VA and private treatment for his psychiatric 
disorders.  Records of such treatment must be obtained prior 
to Board review.  38 U.S.C.A. § 5103A(b), (c) (West 2002); 
38 C.F.R. § 3.159(c) (2005); see also Bell v. Derwinski, 2 
Vet. App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Another VA examination should be performed to determine the 
current level of severity of service-connected major 
depression.  38 U.S.C.A. § 5103A(d) (West 2002).  The Board 
observes that medical records indicate that the veteran has 
been diagnosed with other psychiatric disorders which are not 
service-connected and therefore may not serve as a basis for 
VA compensation.  38 C.F.R. § 4.14 (2005).  The VA 
examination obtained on remand should, to the extent 
possible, differentiate the symptomatology and associated 
disability levels associated with each discrete disorder.  
See Mittleider v. West, 11 Vet. App. 181 (1998).

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO should ask the veteran to 
identify all medical providers who have 
treated him for psychiatric problems 
since September 2003.  The RO should then 
obtain copies of the identified medical 
records.

2.  The RO should schedule the veteran 
for a VA examination to evaluate the 
current severity of the veteran's 
service-connected major depression.  The 
claims file should be reviewed by the 
examiner, and the examination report 
should reflect that this was done.

Based on examination findings and a 
review of the claims folder, the examiner 
is specifically asked to determine the 
symptomatology and associated level of 
disability related to the service-
connected major depression as opposed to 
any co-existing, non-service-connected 
psychiatric disorder.  If the examiner is 
unable to differentiate the 
symptomatology and associated level of 
disability, the report should so state.  
The examiner is also asked to discuss the 
impact of the veteran's service-connected 
major depression on his ability to secure 
or follow a substantially gainful 
occupation.  Any opinion offered should 
include a complete explanation.

3.  The RO should then review the claims 
on appeal.  If the claims are denied, the 
veteran should be provided with a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

